998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.H.M. MALL ASSOCIATES LIMITED PARTNERSHIP, Plaintiff-Appellant,v.P. A. & S. SMALL COMPANY;  Scrivner of Pennsylvania,Incorporated;  Scrivner Corporation OfficeDevelopment, Incorporated;  Scrivner,Incorporated, Defendants-Appellees.
No. 93-1058.
United States Court of Appeals,Fourth Circuit.
Argued:  June 9, 1993.Decided:  July 2, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CA-92-3013)
Argued:  Thomas Moss Wood, IV, Neuberger, Quinn, Gielen, Rubin & Gibber, P.A., Baltimore, Maryland, for Appellant.
Anthony Linn Meagher, Piper & Marbury, Baltimore, Maryland, for Appellees.
On Brief:  Cynthia L. Leppert, Neuberger, Quinn, Gielen, Rubin & Gibber, P.A., Baltimore, Maryland, for Appellant.
C. Lamar Garren, Bruce T. Carton, Piper & Marbury, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and BRITT, United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:

OPINION

1
H. M. Mall Associates Limited Partnership (Mall) appeals an order of the district court granting summary judgment for the defendants, P. A. & S. Small Company and two of its affiliates, in Mall's suit alleging claims under Maryland law for breach of a lease and tortious interference with contract.  We have considered the briefs and arguments of the parties and affirm the judgment of the district court for the reasons stated in its memorandum opinion.  H. M. Mall Associates Limited Partnership v. P. A. & S. Small Co., et al., No. Y-92-3013 (D. Md., Dec. 18, 1992).

AFFIRMED